            Case 2:19-cv-01898-WBS-KJN Document 4 Filed 09/19/19 Page 1 of 2



1    JOHN L. BURRIS, Esq. SBN 69888
     ADANTE D. POINTER, Esq. 236229
2    MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4    Oakland, California 94621
     Telephone: (510) 839-5200
5    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
6    adante.pointer@johnburrisalaw.com
     melissa.nold@johnburrislaw.com
7
     Attorneys for Plaintiff ADRIAN BURRELL
8

9

10                                  UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12
     ADRIAN BURRELL, an individual; and                       CASE NO.: 2:19-cv-01898-WBS-KJN
13
     MICHAEL WALTON, an individual,
14

                                  Plaintiffs,                 NOTICE OF APPEARANCE
15

16
            vs.

17   CITY OF VALLEJO, a municipal corporation;
     ANDREW BIDOU, in his official capacity as
18
     Chief of Police; RYAN MCLAUGHLIN,
19   individually and in his official capacity as Police
     Officer for the CITY OF VALLEJO; and DOES
20   1-50, individually and in their official capacities
     as Police Officers for the CITY OF VALLEJO,
21
     jointly and severally,
22
                                  Defendants.
23

24

25   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26          PLEASE TAKE NOTICE that Adanté D. Pointer of the Law Offices of John L. Burris,
27   7677 Oakport Street, Suite 1120, Oakland, CA 94621 hereby enters his appearance in the above-
28   captioned matter as counsel to be noticed on behalf of Plaintiff ADRIAN BURRELL and requests



                                                NOTICE OF APPEARANCE - 1
            Case 2:19-cv-01898-WBS-KJN Document 4 Filed 09/19/19 Page 2 of 2



1    copies of all briefs, motions, order, correspondence and other papers be served on the undersigned.
2    Counsel’s email address for purposes of receipt of Notices of Electronic Filing is the following:
3    adante.pointer@johnburrislaw.com.
4

5    Dated: September 19, 2019                    LAW OFFICES OF JOHN L. BURRIS

6
                                                  __/s/ Adanté D. Pointer                   _
7                                                 Adanté D. Pointer
                                                  Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            NOTICE OF APPEARANCE - 2
